Citation Nr: 0811299	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 
1998, for a 100 percent rating for a seizure disorder.

2.  Whether there was clear and unmistakable error (CUE) in a 
September 1, 1992, rating decision which did not recognize 
"daydreams" as minor seizures.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1980 to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  A Travel Board hearing was held on the 
veteran's claims at the RO in February 2004 before a Veterans 
Law Judge who subsequently retired from the Board.  

The Board has granted the veteran's motion to advance the 
case on the docket pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c) (2007).

In August 2004, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board 
regrets any additional delay in adjudicating the veteran's 
claims that may be caused by another remand.  VA will notify 
the appellant if further action is required on his part.


REMAND

In a February 2008 letter from the Board, the veteran and his 
service representative were advised that the Veterans Law 
Judge who had conducted his Travel Board hearing in February 
2004 was no longer employed by the Board.  The veteran was 
offered the opportunity to testify at another Board hearing.  
In response, the veteran notified VA later in February 2008 
that he wanted to appear for a new Board hearing via 
videoconference at the RO.  Accordingly, this case must be 
returned to the RO to arrange for a videoconference Board 
hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference Board hearing at the RO.  
A copy of the notice letter sent to the 
veteran concerning this hearing should be 
included in the claims file. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

